729 N.W.2d 519 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Caprese D. GARDNER, Defendant-Appellant.
Docket No. 131942. COA No. 267317.
Supreme Court of Michigan.
April 13, 2007.
By order of December 13, 2006, the prosecuting attorney was directed to answer *520 the application for leave to appeal the July 10, 2006 order of the Court of Appeals. On order of the Court, the answer having been received, the application is again considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). We further ORDER the Wayne Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint counsel to represent the defendant in this Court. The parties shall submit supplemental briefs within 56 days of the date of the order appointing counsel, addressing whether People v. Preuss, 436 Mich. 714, 461 N.W.2d 703 (1990), and People v. Stoudemire, 429 Mich. 262, 414 N.W.2d 693 (1987), mod. Preuss, supra, correctly held that multiple convictions arising out of a single criminal incident may count as only a single prior conviction for habitual offender purposes, and if so, whether the defendant is entitled to be resentenced.
The Criminal Defense attorneys of Michigan and the Prosecuting Attorneys Association of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issue presented in this case may move the Court for permission to file briefs amicus curiae.